Title: To George Washington from Elisha Sheldon, 30 August 1782
From: Sheldon, Elisha
To: Washington, George


                        
                            SirCortlands Manor near Hyts on the Plains, Friday Augt 30th 1782
                        
                        I take the earliest opportunity to inform Your Excellency, that my Regt arrived here this morning. After halting a few hours I shall remove the Regiment into the Vicinity of Veals ford, on the North side of the Croton, which I imagine will be as near to Pines Bridge as we may advance with any prospect of procuring a tolerable Supply of Forage—At that place I shall wait your Excellencys further Orders.Under the present Regulations of this State I am at a loss how we shall be supplied with forage, as my Forage Master can procure non for Certificates—In the state of Connecticut the Regt has been well supplied with forage procured by Certificates only—The Regt has been supplied with Provisions from the magazines formed by the State of Connecticut to Carry them thro’ this month. After that Period I shall wish Directions when to procure a further supply. I have the Honor to be with the greatest Regard your Excellencys most obt Humbe. servt
                        
                            Elisha Sheldon Col. 2 Rgt L. D.
                        
                    